MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                          FILED
court except for the purpose of establishing                  Apr 19 2017, 10:31 am
the defense of res judicata, collateral                            CLERK
estoppel, or the law of the case.                              Indiana Supreme Court
                                                                  Court of Appeals
                                                                    and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Sally Skodinski                                          Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana
                                                         Chandra K. Hein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Alicia Patrice Cleveland,                                April 19, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         71A03-1610-CR-2389
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Julie Verheye,
Appellee-Plaintiff.                                      Magistrate
                                                         Trial Court Cause No.
                                                         71D08-1507-CM-2460



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A03-1610-CR-2389| April 19, 2017   Page 1 of 5
                                          Case Summary
[1]   Alicia Cleveland (“Cleveland”) was convicted after a bench trial of Criminal

      Mischief, as a Class B misdemeanor,1 and Pointing a Firearm, as a Class A

      misdemeanor.2 She now appeals, raising a single issue for our review: whether

      the testimony introduced against her at trial was incredibly dubious.


[2]   We affirm.



                                 Facts and Procedural History
[3]   Cleveland and another woman, Latifa Gillam (“Gillam”), had a long-running

      dispute with one another. Cleveland was known to members of Gillam’s

      extended family, some of whom had once been friendly with Cleveland.


[4]   On the afternoon of May 21, 2015, Gillam’s car was parked outside the South

      Bend home of her godmother, Kathy Newcomb (“Newcomb”). Newcomb was

      at home that afternoon, looked out her window, and saw Cleveland and an

      unidentified man get out of a charcoal-gray Chrysler 200 automobile.

      Cleveland and her companion were holding baseball bats. The two approached

      Gillam’s car and began to smash its windows with the baseball bats. Cleveland

      and her companion shattered the front and rear windshields; put holes in

      windows in three of the four doors of Gillam’s car; and struck the car’s roof,



      1
          Ind. Code § 35-43-1-2(a).
      2
          I.C. § 35-47-4-3(b).


      Court of Appeals of Indiana | Memorandum Decision 71A03-1610-CR-2389| April 19, 2017   Page 2 of 5
      creating dents above the driver’s side of the vehicle. Cleveland and her

      companion then drove away. Newcomb contacted police, and identified

      Cleveland as having been involved in damaging Gillam’s car.


[5]   Later that day, around 11:00 p.m., Gillam was a passenger in a car driven by

      her cousin, Andrea Evans (“Evans”), as the two were headed to Gillam’s

      mother’s home in South Bend. Gillam and Evans observed a charcoal-gray

      Chrysler 200 following them, and Gillam recognized Cleveland as the vehicle’s

      driver. Gillam and Evans proceeded to Gillam’s mother’s home, and arrived

      there at about the same time as Gillam’s sister, Charda Davis (“Davis”).


[6]   Gillam, Evans, and Davis were standing outside of Gillam’s and Davis’s

      mother’s home and saw the Chrysler 200 driven by Cleveland pull into the

      intersection nearest the home. The car stopped. Cleveland got out of the car,

      walked to the trunk, and pulled a black pistol out of the trunk. Cleveland then

      pointed the gun toward the area where Gillam, Evans, and Davis were

      standing. The three women heard several shots and ran inside.


[7]   Cleveland had been accompanied by an unidentified male, who moved into the

      driver’s seat of the vehicle. Cleveland got back into the car, which drove away.

      Police were contacted, and Cleveland was identified as the shooter.


[8]   On July 15, 2015, Cleveland was charged with Criminal Mischief and Pointing

      a Firearm. A bench trial was conducted on August 18, 2016. At the trial’s

      conclusion, the court found Cleveland guilty as charged. On September 23,

      2016, the court sentenced Cleveland to 180 days imprisonment for Criminal

      Court of Appeals of Indiana | Memorandum Decision 71A03-1610-CR-2389| April 19, 2017   Page 3 of 5
       Mischief and 365 days of imprisonment for Pointing a Firearm. The sentences

       were run concurrent with one another, and all but four days were suspended to

       probation.


[9]    This appeal ensued.



                                  Discussion and Decision
[10]   Cleveland challenges her convictions with the sole claim that the testimony

       supporting the judgment was so contradictory as to be incredibly dubious. Our

       supreme court has recently defined and clarified the scope of the incredible

       dubiosity rule in Moore v. State, 27 N.E.3d 749 (Ind. 2015). The Indiana

       Supreme Court stated: “Under this rule, a court will impinge on the jury’s

       responsibility to judge the credibility of the witnesses only when it has

       confronted ‘inherently improbable’ testimony or coerced, equivocal, wholly

       uncorroborated testimony of ‘incredible dubiosity.’” Id. at 755 (quoting Tillman

       v. State, 642 N.E.2d 221, 223 (Ind. 1994)). The incredible dubiosity rule applies

       only “‘where a sole witness presents inherently contradictory testimony which is

       equivocal or the result of coercion and there is a complete lack of circumstantial

       evidence of the appellant’s guilty.’” Id. (quoting Tillman, 642 N.E.2d at 223)

       (emphasis in original).


[11]   To convict Cleveland of Criminal Mischief, as charged, the State was required

       to prove beyond a reasonable doubt that Cleveland recklessly or knowingly

       damaged or defaced Gillam’s property without her permission. See I.C. § 35-


       Court of Appeals of Indiana | Memorandum Decision 71A03-1610-CR-2389| April 19, 2017   Page 4 of 5
       43-1-2(a); App’x Vol. 2 at 6. To convict Cleveland of Pointing a Firearm, as

       charged, the State was required to prove beyond a reasonable doubt that

       Cleveland knowingly pointed an unloaded firearm at Gillam. See I.C. § 35-47-

       4-3(b); App’x Vol. 2 at 7.


[12]   Our review of the record makes it clear that the incredible dubiosity rule has no

       application in this case. Here, four different witnesses testified at trial:

       Newcomb, Gillam, Evans, and Davis. Gillam, Evans, and Davis each testified

       concerning the events surrounding the Pointing a Firearm charge, making the

       rule inapplicable as to that conviction. To the extent that Cleveland suggests

       that there are inconsistencies among the witnesses’ individual testimonies, we

       note that the incredible dubiosity rule has no bearing in such cases.


[13]   Newcomb testified as the only direct witness of Cleveland’s damaging of

       Gillam’s car, but Newcomb’s testimony includes no inherently contradictory or

       equivocal statements as to Cleveland’s identity or conduct, and Cleveland

       makes no claim that Newcomb’s testimony was coerced. Thus, the incredible

       dubiosity rule does not apply to Cleveland’s conviction for Criminal Mischief.


[14]   Cleveland raises no other argument on appeal. We accordingly affirm her

       convictions.


[15]   Affirmed.


       Vaidik, C.J., and Robb, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 71A03-1610-CR-2389| April 19, 2017   Page 5 of 5